United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 16, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-41234
                          Summary Calendar


IVERY TRAVENO WILLIAMS,

                Plaintiff-Appellant,

v.

RISSI OWENS, Chairperson, Parole Review Board; DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,
Classification and Records; LARRY MCCADDEN, Correctional Officer 5;
BRANDOLYN R. WHITAKER, Correctional Officer 3; DARRELL FERGUSON,
Sergeant, Michael Unit; BRAD LIVINGSTON; CHRISTINA M. CRAIN;
CHRISTINA MELTON CRAIN; DOUGLAS DRETKE,

                Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:05-CV-420
                       --------------------


Before DAVIS, SMITH, and OWEN, Circuit Judges.

PER CURIAM:*

     Ivery Traveno Williams, Texas prisoner No. 183233, appeals the

dismissal of his civil rights complaint as frivolous and for

failure to state a claim.        Williams moves for appointment of

appellate counsel and he requests permission to file a supplemental

brief and supporting exhibits.    The motions are denied.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41234
                                      -2-

     Proceeding pro se and in forma pauperis (IFP), Williams filed

suit challenging the constitutionality of the procedures used to

determine his eligibility for parole and alleging that Texas

Department    of    Criminal    Justice     (TDCJ)    Officers      McCadden      and

Whitaker    and    Sergeant    Ferguson     had     subjected      him    to   false

disciplinary charges, harassment, and retaliation.

     The district court did not err in determining that Williams’s

claims concerning the procedures used to determine his eligibility

for parole do not involve a constitutional right.                  See Madison v.

Parker, 104 F.3d 765, 768 (5th Cir. 1997); Orellana v. Kyle, 65

F.3d 29, 31-32 (5th Cir. 1995).           We likewise find no error in the

determination      that   Williams’s      allegations      concerning      Officers

McCadden    and    Whitaker    and   Sergeant      Ferguson   do    not    state    a

constitutional violation. Williams’s claims concerning the alleged

denial of outdoor exercise are frivolous.

     In addition to the instant complaint, at least two prior

complaints filed by Williams have been dismissed as frivolous by

the district court.        In Williams v. Garrett, No. 3:04-CV-548-R

(N.D. Tex. May 10, 2004), the district court dismissed as frivolous

a petition for writ of mandamus filed by Williams and we dismissed

the appeal for want of prosecution.              In Williams v. Wilkerson, No.

03-40680 (5th Cir. Oct. 21, 2003), we affirmed the district court’s

dismissal    as    frivolous   of    a   civil    rights   complaint      filed    by

Williams.
                                 No. 06-41234
                                      -3-

     Consequently, Williams has accumulated at least three strikes

under 28 U.S.C. § 1915(g).        See Adepegba v. Hammons, 103 F.3d 383,

387-88   (5th   Cir.    1996).        Williams    is   therefore   barred      from

proceeding IFP in any civil action or appeal filed while he is

incarcerated    or   detained    in    any   facility    unless    he    is   under

imminent   danger      of   serious    physical    injury.     See      28    U.S.C.

§ 1915(g).

     AFFIRMED; MOTIONS DENIED; 28 U.S.C. § 1915(g) BAR IMPOSED.